DETAILED ACTION
This office action is in response to communications filed on November 15, 2021, concerning application number 16/300,334.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on November 15, 2021 are acceptable.
Claim Objections
Amendment to the Claims filed on November 15, 2021, obviate the necessity of claim objections raised in the office action mailed on January 24, 2020.
Claim Rejections - 35 USC § 112
Amendment to the Claims filed on November 15, 2021, obviate the necessity of the 112b or 112 second paragraph rejections raised in the office action mailed on January 24, 2020.
Allowable Subject Matter
Claims 1, 3-13, 15, and 16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rigamoti et al. (WO 2015/136481 A1) and Jonte (US PG PUB 2015/0152975) is the closest art to the claimed invention, except it does not disclose wherein said area or portion of the surface includes one or more temperature indication markings, and wherein the handle includes a protuberance configured to point to the area or portion of the surface to indicate a temperature of water to be dispensed from the tap assembly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753